Title: To Thomas Jefferson from Jean Baptiste Ternant, 2 August 1792
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Monsieur
Philadelphie 2 aout 1792 L’an 4 de notre liberté

Conformément aux ordres de ma cour, j’ai l’honneur de vous informer, que sur la derniere reponse faite à Mr. de Noailles par la Cour de Vienne le 4 d’avril dernier, le Roi s’est rendu à l’Assemblée nationale où, après avoir fait exposer par son Ministre des affaires étrangéres, tous nos griefs contre la conduite de cette Cour, Sa Majesté a proposé au Corps législatif de délibérer sur le cas urgent d’une déclaration de guerre contre le Roi de Hongrie et de Bohême, et qu’il est resulté de la demarche et de la proposition du Roi, un décrèt et une loi, dont j’ai l’honneur de joindre ici des exemplaires. J’espére que vous ne recevrez pas cette importante communication sans y prendre intérêt, et sans me mettre à même de transmettre à ma Cour les sentimens du Gouvernement des Etats unis à ce Sujet. J’ai l’honneur d’être &c.
